          Case 3:20-cv-00886-JAM Document 7 Filed 07/31/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 GUILLERMO LUIS SERRANO,
      Plaintiff,

        v.
                                                              No. 3:20-cv-886 (JAM)
 LAURENCE DESIMONE and
 HENRY RODRIGUEZ,
     Defendants.


         ORDER DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Guillermo Luis Serrano is incarcerated at the Hartford Correctional Center. He

has filed a complaint pro se under 42 U.S.C. § 1983 alleging that his constitutional rights are

being violated by the use of an unconstitutionally obtained statement in an ongoing criminal

proceeding in state court. After an initial review, I conclude that his claims must be dismissed

under the Younger abstention doctrine.

                                          BACKGROUND

       The following allegations from Serrano’s complaint are accepted as true only for

purposes of this ruling. Serrano was arrested by the police and then transferred to St. Francis

Hospital for psychological help. Doc. #1-1 at 1. On June 29, 2018, Serrano was released back

into police custody, arraigned, and assigned a court-appointed public defender Michael Wagner.

Ibid. Later that day, the police told Wagner that Serrano was in the process of being interviewed

by the two named defendants in this action—Detectives Laurence Desimone and Henry

Rodriguez of the Newington police department. Ibid. When Wagner asked the police to stop

interviewing Serrano, his request was ignored, and police refused him access to Serrano. Ibid.



                                                 1
            Case 3:20-cv-00886-JAM Document 7 Filed 07/31/20 Page 2 of 4



The detectives obtained a statement from Serrano during this interview in alleged violation of the

Serrano’s rights under the federal and state constitutions. Ibid.

        On November 6, 2018, Serrano was again arrested and charged with burglary, arson,

criminal mischief, and reckless endangerment largely based on the statement he gave to the

police on June 29, 2018. Doc. #1 at 3. In this federal lawsuit, he seeks suppression of the

statement he gave to the police and for all charges to be dismissed. 1

                                                 DISCUSSION

        Pursuant to 28 U.S.C. § 1915A(a), the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a claim upon

which relief may be granted, or that seeks monetary relief from a defendant who is immune from

such relief. The Court must accept as true all factual matters alleged in a complaint, although a

complaint may not survive unless its factual recitations state a claim to relief that is plausible on

its face. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Mastafa v. Chevron Corp., 770

F.3d 170, 177 (2d Cir. 2014). Nevertheless, it is well-established that “pro se complaints ‘must

be construed liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes

v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).




1
  According to the State of Connecticut Judicial Branch website, Serrano has pending charges for first-degree
burglary, first-degree arson, first-degree criminal mischief, and first-degree reckless endangerment. See State v.
Guillermo Serrano, HHB -CR18-0294443-T, available at State of Connecticut Judicial Branch, Pending Case Detail,
https://www.jud2.ct.gov/crdockets/CaseDetail.aspx?source=Pending&Key=ac5019b7-e600-4db4-bd1f-
3ce2718b0f1c (last accessed July 29, 2020).
                                                        2
             Case 3:20-cv-00886-JAM Document 7 Filed 07/31/20 Page 3 of 4



          Under the doctrine known as “Younger abstention,” federal courts generally must

“abstain from taking jurisdiction over federal constitutional claims that involve or call into

question ongoing state proceedings.” Diamond “D” Const. Corp. v. McGowan, 282 F.3d 191,

198 (2d Cir. 2002) (citing Younger v. Harris, 401 U.S. 37, 43–44 (1971)). Based on the notion

that state courts are fully capable of enforcing federal constitutional rights, Younger abstention is

appropriate if there is an ongoing state proceeding that implicates an important state interest and

if the state proceeding allows for review of federal constitutional claims. See Diamond, 282 F.3d

at 198.

          Those criteria are met here. First, Serrano is a defendant in an ongoing proceeding that

implicates the State's important interest in the enforcement of its criminal laws. See Disability

Rights New York v. New York, 916 F.3d 129, 133 (2d Cir. 2019) (noting Younger’s application to

state criminal proceedings). Second, there is no reason to suppose that Serrano will be prevented

from raising his constitutional claims in the state courts of Connecticut.

          Moreover, it is a “well-settled rule that a federal injunction is not to be used to test . . . the

admissibility of evidence in a state criminal proceeding.” 17B Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 4251 (3d ed.). “The propriety of arrests and the

admissibility of evidence in state criminal prosecutions are ordinarily matters to be resolved by

state tribunals, subject, of course, to review by certiorari or appeal in this [Supreme] Court or, in

a proper case, on federal habeas corpus.” Perez v. Ledesma, 401 U.S. 82, 85 (1971) (citation

omitted) (applying Younger to foreclose a claim requesting a federal court to suppress evidence

in a state court proceeding). Accordingly, I conclude that Younger abstention warrants dismissal

of Serrano’s complaint.


                                                      3
          Case 3:20-cv-00886-JAM Document 7 Filed 07/31/20 Page 4 of 4



                                           CONCLUSION

       In accordance with 28 U.S.C. § 1915A, the Court DISMISSES the complaint. This

dismissal is without prejudice in the event that Serrano has plausible grounds to allege that he is

unable to obtain review of his federal constitutional claims in his ongoing state court

proceedings.

       It is so ordered.

       Dated at New Haven this 31st day of July 2020.

                                                             /s/ Jeffrey Alker Meyer
                                                             Jeffrey Alker Meyer
                                                             United States District Judge




                                                 4
